Case 1:19-cv-10436-ER Document 37-1 Filed 12/04/20 Page 1 of 15




          EXHIBIT A
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 1Page
                                                               of 142 of
                                                                      Page
                                                                         15 ID #:763




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     SYLVIA VARGA, individually,           CV 20-4380 DSF (KSx)
     and on behalf of all others
     similarly situated,                   Order GRANTING in Part and
           Plaintiff,                      DENYING in Part American
                                           Airlines Federal Credit Union’s
                      v.                   Motion to Dismiss (Dkt. 23)

     AMERICAN AIRLINES
     FEDERAL CREDIT UNION, et
     al.,
          Defendants.



          Defendant American Airlines Federal Credit Union (AAFCU)
    moves to dismiss Plaintiff Sylvia Varga’s First Amended Complaint
    (FAC) in its entirety. Dkt. 23 (Mot.). Varga opposes. Dkt. 24 (Opp’n).
    The Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. For the reasons
    stated below, the motion is GRANTED in part and DENIED in part.

                               I. BACKGROUND

         AAFCU is a federally chartered credit union. Dkt. 17 (FAC) ¶ 6.
    Varga, who has a checking account with AAFCU, challenges two of
    AAFCU’s fee practices on behalf of four proposed classes. Id. ¶¶ 4, 105.

    A.     APPSN Fees

           The first fee is an overdraft fee assessed on “Authorize Positive,
    Purportedly Settle Negative Transactions,” or “APPSN transactions.”
    Id. ¶ 14. When a consumer uses a debit card to make a purchase with
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 2Page
                                                               of 143 of
                                                                      Page
                                                                         15 ID #:764




    “positive funds to cover the transaction, AAFCU immediately reduces
    the consumer’s checking account for the amount of the purchase, sets
    aside funds in the checking account to cover that transaction, and
    adjusts the consumer’s displayed ‘available balance’ to reflect that
    subtracted amount. As a result, customers’ accounts will always have
    sufficient funds available to cover these transactions because AAFCU
    has already sequestered these funds for payment.” Id. ¶ 15. The initial
    reduction or sequestration of funds is called a “preauthorization hold.”
    Id. ¶ 34.

           While a consumer’s “available balance” is reduced by the amount
    of the preauthorization hold, the “actual balance” still reflects the
    pretransaction amount until the transaction is “posted.” See id. ¶ 33.
    The transaction “posts” when the merchant submits its request for
    payment, which could happen days later and be for an amount different
    from the preauthorization hold. Id. Between the preauthorization hold
    and when the transaction posts, a consumer may spend money and
    reduce the available balance of the account so there are insufficient
    funds for the transaction. In that case, even if there may have been
    sufficient funds initially, AAFCU assesses an overdraft fee of $33 (the
    APPSN Fee). Id. ¶¶ 16-17.

          AAFCU uses a consumer’s available balance to determine when
    an account is overdrawn. Id. ¶ 33. While the funds are “immediately
    deducted from a positive account balance” at the time of the
    preauthorization hold, id. ¶ 38, “AAFCU’s actual practice is to assay
    the same debit card transaction twice to determine if the transaction
    overdraws an account – both at the time of authorization and later at
    the time of settlement,” id. ¶ 48. AAFCU does this by “releas[ing] the
    hold placed on funds for the transaction for a split second, putting
    money back into the account, then re-debit[ing] the same transaction a
    second time.” Id. ¶ 50. This allows AAFCU to charge overdraft fees on
    transactions “that were authorized into sufficient funds, and for which
    AAFCU specifically set aside money to pay.” Id. ¶ 51.

         On July 19, 2019; July 20, 2019; and August 7, 2019, Varga was
    charged APPSN Fees on debit card transactions “despite the fact that


                                         2
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 3Page
                                                               of 144 of
                                                                      Page
                                                                         15 ID #:765




    the transactions had been authorized, prior to that day, on a sufficient
    available balance.” Id. ¶ 60.

    B.     Retry Fees

          AAFCU also charges multiple fees on the same transaction. Id.
    ¶ 62. Specifically, when a consumer buys something but there are
    insufficient funds to cover the purchase, the merchant may attempt to
    process the transaction multiple times. Id. ¶¶ 61-62. AACFU may
    assess fees (Retry Fees) on each of those attempts after the initial fee
    on the first attempt. See id. AAFCU’s Account Agreement states, “We
    assess a fee for each item that we either pay, which results in an
    overdraft, or do not pay, which would have resulted in an overdraft had
    we paid it.” Id. ¶ 72. Further, AAFCU’s Fee Schedule until March 1,
    2020, stated that the fee for “Unpaid Non-Sufficient Funds (NSF)” was
    “$25/each.” Id. ¶ 73. Varga incurred a Retry Fee on September 5, 2019
    when she was charged two fees totaling $50 for one PayPal transaction.
    Id. ¶¶ 65-68.

                            II. LEGAL STANDARD

          Rule 12(b)(6) allows an attack on the pleadings for failure to state
    a claim on which relief can be granted. “[W]hen ruling on a defendant’s
    motion to dismiss, a judge must accept as true all of the factual
    allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
    89, 94 (2007) (per curiam). However, a court is “not bound to accept as
    true a legal conclusion couched as a factual allegation.” Ashcroft v.
    Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
    U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked
    assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting
    Twombly, 550 U.S. at 557) (alteration in original) (citation omitted).

           A complaint must “state a claim to relief that is plausible on its
    face.” Twombly, 550 U.S. at 570. This means that the complaint must
    plead “factual content that allows the court to draw the reasonable
    inference that the defendant is liable for the misconduct alleged.”
    Iqbal, 556 U.S. at 678. There must be “sufficient allegations of
    underlying facts to give fair notice and to enable the opposing party to


                                         3
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 4Page
                                                               of 145 of
                                                                      Page
                                                                         15 ID #:766




    defend itself effectively . . . and factual allegations that are taken as
    true must plausibly suggest an entitlement to relief, such that it is not
    unfair to require the opposing party to be subjected to the expense of
    discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216
    (9th Cir. 2011).

         As a general rule, leave to amend a complaint that has been
    dismissed should be freely granted. Fed. R. Civ. P. 15(a).

                                III. DISCUSSION

           AAFCU contends Varga’s complaint should be dismissed because
    (1) the contract is unambiguous and allows for AAFCU’s fee practices;
    (2) Varga’s contract claims are preempted; (3) the Unfair Competition
    Law (UCL) claim fails because Varga lacks standing under the UCL,
    among other reasons; and (4) the breach of the implied covenant of good
    faith and fair dealing and money had and received claims fail for the
    same reason as the other claims. See Mot. at 10-23.

    A.     Choice of Law

           AAFCU cites to both Texas and California law, stating in a
    footnote that the Account Agreement contains a Texas choice of law
    provision. Mot. at 11 n.5. “Although there is some disagreement, most
    courts in this circuit hold that a claim should not be dismissed on a
    conflict of law analysis at the pleading stage, especially ‘when dealing
    with a potential nationwide class action.’” Nguyen v. Barnes & Noble
    Inc., No. 8:12-cv-00812-JLS-DFM, 2015 WL 12766050, at *4 (C.D. Cal.
    Nov. 23, 2015) (citing Bias v. Wells Fargo & Co., 942 F. Supp. 2d 915,
    929 (N.D. Cal. 2013) (reasoning that California's choice of law analysis
    “is more difficult, and premature” at the pleading stage “when dealing
    with a potential nationwide class action”); Andriesian v. Cosmetic
    Dermatology, Inc., No. 3:14-cv-01600-ST, 2015 WL 1638729, at *11 (D.
    Or. Mar. 3, 2015), report and recommendation adopted, No. 3:14-CV-
    01600-ST, 2015 WL 1925944 (D. Or. Apr. 28, 2015) (collecting cases to
    support that “most [courts] hold that a case should not be dismissed
    based on a conflict of law analysis prior to class certification.”)). The
    Court declines to engage in a choice of law analysis based solely on the


                                         4
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 5Page
                                                               of 146 of
                                                                      Page
                                                                         15 ID #:767




    pleadings and a footnote in the motion. The Court, therefore, considers
    whether Varga’s complaint states a claim on which relief can be
    granted under either Texas or California law.

    B.     Breach of Contract

           Varga contracted with AAFCU for checking account and debit
    card services. FAC ¶ 118. AAFCU allegedly breached the terms of its
    Consumer Account Agreement by (1) charging APPSN Fees and (2)
    assessing multiple Retry Fees on the same item. See id. ¶¶ 39, 83, 119.
    AAFCU argues that the terms of the Account Agreement do not
    prohibit its conduct and thus, Varga’s breach of contract claim
    fails. Mot. at 1-2. But the Account Agreement contains ambiguities
    that prevent dismissal at this stage. Varga offers a reasonable
    interpretation of the Account Agreement that supports her breach of
    contract claim.

           Under California law, the elements of a breach of contract claim
    are: “(1) the contract, (2) plaintiff’s performance or excuse for
    nonperformance, (3) defendant’s breach, and (4) the resulting damages
    to plaintiff.” Coles v. Glaser, 2 Cal. App. 5th 384, 391 (2016). Under
    Texas law, the elements of a breach of contract claim are “(1) the
    existence of a valid contract; (2) performance by the plaintiff; (3) breach
    of the contract by the defendant; and (4) damages to the plaintiff
    resulting from that breach.” EJ Madison, LLC v. Pro-Tech Diesel, Inc.,
    594 S.W.3d 632, 639-40 (Tex. App. 2019). These elements are similar
    enough that the analysis is the same under either state’s law.

           “Resolution of contractual claims on a motion to dismiss is
    proper if the terms of the contract are unambiguous.” Bedrosian v.
    Tenet Healthcare Corp., 208 F.3d 220 (9th Cir. 2000) (citing Rennie &
    Laughlin, Inc. v. Chrysler Corp., 242 F.2d 208, 209-12 (9th Cir. 1957);
    Case v. State Farm Mut. Auto Ins. Co., 294 F.2d 676, 678 (5th Cir.
    1961)). But a breach of contract claim may not be dismissed if the
    contract’s terms are ambiguous. See Consul Ltd. v. Solide Enters., Inc.,
    802 F.2d 1143, 1149 (9th Cir. 1986). Whether a contract is ambiguous
    is a question of law. WYDA Assocs. v. Merner, 42 Cal. App. 4th 1702,



                                         5
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 6Page
                                                               of 147 of
                                                                      Page
                                                                         15 ID #:768




    1710 (1996); Coker v. Coker, 650 S.W.2d 391, 394 (Tex. 1983). “[A]ny
    ambiguities caused by the draftsman of the contract must be resolved
    against that party.” Neal v. State Farm Ins. Cos., 188 Cal. App. 2d 690,
    695 (1961); see also Gonzalez v. Mission Am. Ins. Co., 795 S.W.2d 734,
    737 (Tex. 1990).

           Regarding the APPSN Fees claim, Varga and AACFU refer to
    provisions in the Account Agreement including disclosures explaining
    debit card transactions, FAC ¶¶ 33-34, Mot. at 5-6; the Electronic
    Funds Transfer Agreement, FAC ¶ 36; and the Overdraft Disclosure,
    FAC ¶ 37; Mot. at 5, 7. Regarding the Retry Fees claim, the parties
    refer to overdraft fee provisions, FAC ¶ 72; AAFCU’s Fee Schedules, id.
    ¶ 73, Mot. at 9; and AAFCU’s Bounce Protection, FAC ¶ 74-76. The
    Court analyzes these provisions and documents together to address
    AAFCU’s assertion. See Mountain Air Enters., LLC v. Sundowner
    Towers, LLC, 3 Cal. 5th 744, 759 (2017) (“several contracts relating to
    the same matters are to be construed together”); EJ Madison, 594
    S.W.3d at 640 (“In determining the objective intent of the parties, we
    examine the entire instrument in an effort to harmonize and give effect
    to all provisions of the contract so that none will be rendered
    meaningless.”).

           1.    APPSN Fees

           AAFCU claims that the Account Agreement clearly specifies
    when AAFCU makes a “fee determination” – the determination that an
    account has insufficient funds and AAFCU will charge an overdraft fee.
    Mot. at 5. Varga alleges that the “Account Agreement makes clear the
    fee determination is made at the moment of” the preauthorization hold
    because the funds are held “off-limits for other transactions. Id. ¶¶ 35-
    6. Varga supports this by pointing to several provisions of the account
    agreement. First, AAFCU asserts the Agreement explains that a
    consumer must have funds “sufficient to pay any withdrawal order . . .
    or item presented for payment,” which communicates “an overdraft fee
    is triggered when a transaction is presented against an insufficient
    available balance and paid as an overdraft, not when it is authorized.”
    Id. at 11-12. Second, AAFCU argues the Agreement explains the


                                         6
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 7Page
                                                               of 148 of
                                                                      Page
                                                                         15 ID #:769




    mechanics of a preauthorization hold, which makes clear that “the
    preauthorization is not the actual transaction,” meaning AAFCU
    cannot make the fee determination at that time because it does not
    know what the actual charge for the transaction will be. Id. at 13-14.

          When considered together, these provisions are ambiguous as to
    when AAFCU will make the fee determination. The Overdraft
    Disclosure states “[a]n overdraft occurs when you do not have enough
    money available in your checking account to cover a transaction, but we
    pay it anyway.” FAC ¶ 37. The Electronic Funds Transfer Agreement
    explains:

           When we preauthorize the transaction, we commit to make the
           requested funds available when the transaction finally posts and
           as such, we generally place a temporary hold against some or all
           of the funds in the Account linked to your Debit card, based on
           the amount of the preauthorization request from the merchant.
           We refer to this temporary hold as a “preauthorization hold,” and
           the amount of the preauthorization hold will be
           subtracted from your available balance as authorization
           requests are received by us throughout each day. Until the
           transaction finally settles or we otherwise remove the hold . . .
           the funds subject to the hold will not be available to you for other
           purposes.

    Id. ¶ 36 (emphasis added). Varga plausibly claims that a consumer
    would understand these provisions together to mean AAFCU makes
    the fee determination at the time of the preauthorization hold. See id.
    ¶¶ 36-39. The phrase “will be subtracted from your available balance”
    is ambiguous as to whether AAFCU determines if there are sufficient
    funds to pay the transaction at that time. Further, the Overdraft
    Disclosure states the fee is imposed if there are inadequate funds “to
    cover a transaction.” A consumer could reasonably construe that
    provision as requiring overdraft fees be assessed at the time of the
    transaction, meaning at the time of the preauthorization hold, as
    opposed to when the transaction posts.




                                         7
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 8Page
                                                               of 149 of
                                                                      Page
                                                                         15 ID #:770




          Contrary to AAFCU’s argument, dkt. 25 (Reply) at 1-2, the use of
    the word “pay” does not unambiguously indicate the fee is not
    determined until the transaction posts. Because the language is
    ambiguous, the Court construes it against AAFCU. See Neal, 188 Cal.
    App. 2d at 695. While it is clear that a consumer must have funds to
    “pay any withdrawal order,” Mot. at 11-12, a consumer could still think
    there was a sufficient amount in the account if there were positive
    funds when AAFCU placed a preauthorization hold on the funds – as
    that seems to be the very purpose of the hold. The word “pay” is not
    ambiguously synonymous to the time the transaction posts to the
    consumer’s account. Though it is not particularly relevant to the
    Court’s analysis, AAFCU’s disclosures regarding these overdraft fees
    are substantially less clear than the examples of other banks’
    disclosures that Varga provides. See FAC ¶¶ 56-58. Varga plausibly
    alleges a claim for breach of contract based on the APPSN Fees.

           2.    Retry Fees

          AAFCU argues that the Account Agreement unambiguously
    allows it to charge Retry Fees. First, AAFCU claims that the
    statement in the Account Agreement that AAFCU will “assess a fee for
    each item that we either pay, which results in an overdraft, or do not
    pay, which would have resulted in an overdraft had we paid it”
    authorizes AAFCU to asses a fee for each attempt to charge the
    transaction. Mot. at 5, 17. Second, AAFCU alleges the use of “each” in
    its Fee Schedule does not mean “per item” or “per each item,” and
    therefore does not prohibit AAFCU from charging multiple Retry Fees
    stemming from the same transaction. Id. at 17.

          Again, the Agreement is not clear as AAFCU claims. As Varga
    notes, the disclosure states “[w]e assess a fee for each item that we
    either pay, which results in an overdraft, or do not pay, which would
    have resulted in an overdraft had we paid it,” Opp’n at 20, could lead a
    consumer to believe that only one fee (indicated by the singular “a fee”)
    would be levied for each item the consumer attempted to purchase, not
    for each attempt by the merchant to process the transaction. Further,
    AAFCU’s statement that the NSF fee is “$25/each” does not clarify


                                         8
Case 2:20-cv-04380-DSF-KS
        Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 37-1
                                        Filed 12/01/20
                                              Filed 12/04/20
                                                        Page 9
                                                             Page
                                                               of 1410 Page
                                                                       of 15 ID #:771




    anything, as there is no indication of what “each” modifies. Construing
    the ambiguous language against the drafter, a consumer could believe
    that the “each” refers to the specific item the consumer attempts to
    purchase, not the attempt to process the transaction.

           3.    Preemption

           While the National Bank Act (NBA) preempts certain areas of
    federal bank regulation, including fee disclosures, “[t]he NBA and OCC
    regulations do not preempt the entire field of banking.” Martinez v.
    Wells Fargo Home Mortg., Inc., 598 F.3d 549, 555 (9th Cir. 2010).
    “Federally chartered banks are subject to state laws of general
    application in their daily business to the extent that such laws do not
    conflict with the letter or the general purposes of the act.” Watters v.
    Wachovia Bank, N.A., 550 U.S. 1, 11 (2007). It is “well established that
    true breach of contract and affirmative misrepresentation claims are
    not federally preempted, even if the result of those claims may affect a
    federal credit union’s fee disclosures.” Lambert v. Navy Fed. Credit
    Union, No. 1:19-CV-103-LO-MSN, 2019 WL 3843064, at *2 (E.D. Va.
    Aug. 14, 2019) (citing, among others, Gutierrez v. Wells Fargo Bank,
    NA, 704 F.3d 712, 726 (9th Cir. 2012) (finding that claims “based on
    Wells Fargo’s misleading statements about its posting method” under
    the fraudulent prong of California’s Unfair Competition Law were not
    preempted because that law “does not impose disclosure requirements
    but merely prohibits statements that are likely to mislead the public”);
    Hanjy v. Arvest Bank, 94 F. Supp. 3d 1012, 1025 (E.D. Ark. 2015)
    (finding that the plaintiffs’ breach of contract and breach of the implied
    covenant of good faith and fair dealing claims were not preempted
    because the plaintiffs merely sought “to hold [the defendant bank] to
    the terms of its contracts”).

          Like claims under California wage and hour laws, Varga’s breach
    of contract and breach of the implied covenant of good faith and fair
    dealing claims fall within state laws that do not “interfere[] with a
    national bank’s banking-related functions or operations.” See Green v.
    Bank of Am., N.A., 634 F. App’x 188, 190 (9th Cir. 2015). The breach of
    contract claim simply asserts the Account Agreement prohibited


                                         9
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 10
                                                              Page
                                                                of 14
                                                                    11 of
                                                                       Page
                                                                          15 ID #:772




     AAFCU from charging fees in the manner it did. Varga’s contract
     claim is not preempted as it is a state law contract claim and does not
     interfere with banking-related functions. Because Varga has plausibly
     alleged a breach of contract claim with regard to the APPSN
     transactions and Retry Fees, AAFCU’s motion to dismiss the First
     Cause of Action for breach of contract is DENIED.

     C.    California UCL Claim

            The UCL prohibits “any unlawful, unfair or fraudulent business
     act or practice.” Cal. Bus. & Prof. Code § 17200. Any of these prongs
     may support a UCL cause of action. See Cel-Tech Commc’ns, Inc. v.
     Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999). AAFCU
     argues that Varga’s UCL claim should be dismissed because (1) it is
     preempted by federal law, (2) the alleged practices are not unfair, (3)
     Varga has not pleaded any violation of another law for an “unlawful”
     prong, (4) the UCL claim is derivative of her flawed contract claim, (5)
     Varga lacks standing, and (6) Varga failed to allege she is entitled to
     equitable remedies under the UCL. See Mot. at 19-22.

           Varga now “declines to pursue any violation of the ‘unlawful’ or
     ‘unfair’ prongs,” Opp’n at 29 n.11, so the Court analyzes only the claim
     under the “fraudulent” prong, which is not preempted. See Gutierrez,
     704 F.3d at 726. 1

            A business practice is “fraudulent” within the meaning of section
     17200 if “members of the public are likely to be deceived.” Comm. on
     Children’s Television v. General Foods Corp., 35 Cal.3d 197, 211 (1983)
     (internal citations omitted). Under Federal Rule of Civil Procedure
     9(b), fraud claims must be pleaded with particularity. Kearns v. Ford
     Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009). Fraud allegations must
     “be specific enough to give defendants notice of the particular


     1Because Varga has declined to pursue claims under the “unfair” or
     “unlawful” prong of the UCL, the Court does not address AAFCU’s
     arguments as to those prongs. But AAFCU is correct that these claims are
     preempted. Mot. at 19-20 (citing Gutierrez, 704 F.3d at 725).



                                         10
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 11
                                                              Page
                                                                of 14
                                                                    12 of
                                                                       Page
                                                                          15 ID #:773




     misconduct so that they can defend against the charge and not just
     deny that they have done anything wrong.” Vess v. Ciba-Geigy Corp.
     USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (citing Bly-Magee v.
     California, 236 F.3d 1014, 1019 (9th Cir. 2001) (internal punctuation
     omitted). “[A] plaintiff must set forth more than the neutral facts
     necessary to identify the transaction. The plaintiff must set forth what
     is false or misleading about a statement, and why it is false.” In re
     GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994).

            While the FAC focuses on accusations that AAFCU’s behavior
     was “unfair,” and “unlawful,” see FAC ¶¶ 131-139, it also attacks
     specific representations in the Account Agreement and identifies why
     those representations are misleading. Kearns v. Ford Motor Co., 567
     F.3d 1120, 1124 (9th Cir. 2009) (“Fraud can be averred by specifically
     alleging fraud, or by alleging facts that necessarily constitute fraud
     (even if the word ‘fraud’ is not used).”). Varga identifies specific
     provisions that she claims are misleading, see, e.g., FAC ¶¶ 33-37;
     explains why the provisions are misleading, see, e.g., id. ¶¶ 39-41, 139;
     and includes guidance from the Consumer Financial Protection Bureau
     that supports her interpretation, id. ¶¶ 22, 134. These allegations are
     “more than the neutral facts necessary to identify the transaction” and
     “set forth what is false or misleading about a statement, and why it is
     false.” In re GlenFed, 42 F.3d at 1548.

           As AAFCU notes, however, claims under the UCL also require “a
     showing of a causal connection or reliance on the alleged
     misrepresentation.” Mot. at 20-21 (quoting Hall v. Time, Inc., 158 Cal.
     App. 4th 847, 855 (2008)). “[R]eliance is proved by showing that the
     defendant’s misrepresentation or nondisclosure was ‘an immediate
     cause’ of the plaintiff’s injury-producing conduct.’” In re Tobacco II
     Cases, 46 Cal. 4th 298, 326 (2009) (alteration in original) (citing Mirkin
     v. Wasserman, 5 Cal. 4th 1082, 1110-11 (1993)).

            Varga does not allege (plausibly or otherwise) that she relied on
     these claimed misrepresentations. See, e.g., Birdsong v. Apple,
     Inc., No. 06–02280, 2008 WL 7359917, at *6 (N.D. Cal. June 13, 2008)
     (“A showing of reliance on a false or misleading representation is


                                         11
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 12
                                                              Page
                                                                of 14
                                                                    13 of
                                                                       Page
                                                                          15 ID #:774




     required to support a UCL claim based on the theory that a plaintiff
     was deprived of the ‘benefit of the bargain,’ i.e., that the plaintiff would
     not have purchased a product or would have paid less money for it had
     the representation not been made.”). Nowhere in the FAC does Varga
     allege that she saw, read, or relied on any representations by AAFCU
     regarding its fee practices. AAFCU raises this argument in its motion
     but Varga does not address it in her opposition. The Court therefore
     finds Varga has failed to adequately plead actual reliance as required
     to establish standing under the UCL. The UCL claim is DISMISSED
     with leave to amend only to the extent it is premised on fraudulent
     misrepresentation.

     D.    Breach of the Implied Covenant of Good Faith

           AAFCU argues that Varga’s claim for breach of the implied
     covenant of good faith and fair dealing fails because (1) Texas does not
     generally recognize the duty of good faith and fair dealing, (2)
     California limits the covenant of good faith and fair dealing to assuring
     compliance with the express terms of the contract, and (3) the implied
     covenant of good faith and fair dealing claim is duplicative of the
     breach of contract claim. Mot. at 22-23.

            Texas law does not recognize this duty in all contractual
     relationships, Great Am. Ins. Co. v. N. Austin Mun. Util. Dist. No. 1,
     908 S.W.2d 415, 418 (Tex. 1995), but the duty can arise from three
     types of relationships: fiduciary, special, and confidential. Vauthrin v.
     Prudential Ins., 16 F.3d 1214, *2 (5th Cir. 1994) (citing Crim Truck &
     Tractor Co. v. Navistar Int'l Transp. Corp., 823 S.W.2d 591, 593-94
     (Tex. 1992). While the duty can exist “in special relationships marked
     by shared trust or an imbalance in bargaining power,” there is no such
     duty between a mortgagor and mortgagee or creditor and guarantor, for
     example. Fed. Deposit Ins. Corp. v. Coleman, 795 S.W.2d 706, 708–09
     (Tex. 1990).

           Under California law, on the other hand, “[t]here is implied in
     every contract a covenant by each party not to do anything which will
     deprive the other parties thereto of the benefits of the contract.” Harm



                                          12
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 13
                                                              Page
                                                                of 14
                                                                    14 of
                                                                       Page
                                                                          15 ID #:775




     v. Frasher, 181 Cal. App. 2d 405, 417 (1960). A breach of contract may
     be established on the basis of either an express provision of the contract
     or on the implied covenant of good faith and fair dealing. See Storek &
     Storek, Inc. v. Citicorp Real Estate, Inc., 100 Cal. App. 4th 44, 55
     (2002). An implied covenant of good faith and fair dealing cannot,
     however, contradict the express terms of a contract. Id. (citing Carma
     Developers (Cal.), Inc. v. Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 374
     (1992)).

            Neither party deals in depth with the breach of the implied
     covenant claim. 2 Both generally refer to their positions concerning the
     alleged breach of contract. Varga also alleges that AAFCU in “bad
     faith” “misrepresent[ed] to accountholders the true nature of AAFCU’s
     assessment of its OD and NSF Fees.” FAC ¶¶ 124. 3 At this early stage
     of the proceedings, Varga’s allegation that AAFCU misrepresented its
     fees in bad faith is sufficient to state a claim for breach of the implied
     covenant. Therefore, AAFCU’s motion to dismiss the First Cause of
     Action for breach of the implied covenant of good faith and fair dealing
     is DENIED.

     E.    Money Had and Received

            AAFCU argues that Varga’s claim for money had and received
     should be dismissed because it rises and falls with her other claims.
     Mot. at 23. But the Court has denied AAFCU’s arguments relating to
     Varga’s contract claims. Courts need not “manufacture arguments for
     a[] [party], and a bare assertion does not preserve a claim, particularly
     when, as here, a host of other issues are presented for review.”
     Birdsong v. Apple, Inc., 590 F.3d 955, 959 (9th Cir. 2009); see also

     2As noted earlier, the Court declines to engage in a choice of law analysis at
     this stage in the case. See Nguyen, 2015 WL 12766050, at *4. Therefore,
     while Varga likely does not have a claim for breach of the implied covenant
     good faith and fair dealing under Texas law, stating a claim on which relief
     could be granted under California law is sufficient for the claim to proceed.
     3 It is too early to determine whether this is really a “failure to disclose” claim
     in disguise. If it is, then it is preempted.



                                             13
Case 2:20-cv-04380-DSF-KS
         Case 1:19-cv-10436-ER
                            Document
                               Document
                                     34 Filed
                                        37-1 12/01/20
                                              Filed 12/04/20
                                                        Page 14
                                                              Page
                                                                of 14
                                                                    15 of
                                                                       Page
                                                                          15 ID #:776




     Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929-30 (9th Cir.
     2003) (“However much we may importune lawyers to be brief and to get
     to the point, we have never suggested that they skip the substance of
     their argument in order to do so. . . . We require contentions to be
     accompanied by reasons.”); Mahaffey v. Ramos, 588 F.3d 1142, 1146
     (7th Cir. 2009) (“Perfunctory, undeveloped arguments without
     discussion or citation to pertinent legal authority are waived”).
     Because AAFCU asserts no arguments other than that this claim rises
     and falls with Varga’s other claims, AAFCU’s motion to dismiss the
     Second Cause of Action is DENIED.

                                IV. CONCLUSION

            AAFCU’s motion is GRANTED in part and DENIED in part. The
     Fourth Cause of Action for Violation of the Unfair Competition Laws,
     Bus. & Prof. Code §17200 et seq., is DISMISSED with leave to amend.
     The motion is otherwise DENIED. An amended complaint must be
     filed no later than December 29, 2020. Failure to file an amended
     complaint by that date will waive Plaintiff=s right to do so. If Plaintiff
     fails to file an amended complaint by that date, Defendant must
     answer the remaining causes of action within twenty days after that
     date. Leave to amend is granted only to address the specific issues
     raised by the motion. The Court does not grant leave to add new
     defendants or new claims. Leave to add new defendants or new claims
     must be sought by a properly noticed motion.

        IT IS SO ORDERED.



      Date: December 1, 2020                  ___________________________
                                              Dale S. Fischer
                                              United States District Judge




                                         14
